Name: Commission Regulation (EC) No 1737/96 of 5 September 1996 amending Regulation (EC) No 1036/96 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1996 to 30 June 1997
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  foodstuff;  consumption
 Date Published: nan

 6. 9 . 96 I EN Official Journal of the European Communities No L 225/5 COMMISSION REGULATION (EC) No 1737/96 of 5 September 1996 amending Regulation (EC) No 1036/96 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1996 to 30 June 1997 THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up following the conclu ­ sion of the GATT XXIV.6 negotiations ('), and in parti ­ cular Article 1 ( 1 ) thereof, Article 1 Regulation (EC) No 1036/96 is hereby amended as follows : 1 . In the first indent of Article 1 ( 1 ), the quantity 56 600 is replaced by 58 850 . 2 . In Article 2 (f), the quantity 1 0 000 is replaced by 12 250 . Article 2 This Regulation shall enter into force on the third day Whereas Commission Regulation (EC) No 1036/96 (2), opens for the 1996/97 marketing year a tariff quota for 10 000 tonnes of high-quality beef from the United States or Canada; whereas, following the conclusion of the GATT XXIV.6 negotiations, this quantity should be increased by 2 250 tonnes with effect from 1 January 1996: following its publication in the Official Journal of the turopean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 5 September 1996 . For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 146, 20 . 6 . 1996, p. 1 . P) OJ No L 138 , 11 . 6 . 1996, p . 1 .